EXHIBIT 10(a)(2)


COMMERCIAL SECURITY AGREEMENT

Principal
$5,000,000.00 Loan Date
03-26-2001 Maturity
Loan No
Call / Coll
Account
8211400008 Officer
Initials


References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ” * * * ” has been omitted due to text length
limitations.


Borrower:




Grantor:
HICKOK INCORPORATED
10514 DUPONT AVENUE
CLEVELAND, OH 44108-1348


SUPREME ELECTRONICS CORP.
1714 CARROLLTON AVE
GREENWOOD, MS  38930
Lender:



THE HUNTINGTON NATIONAL BANK
MIDDLEBURG HEIGHTS COMMERCIAL LENDING
P. 0. BOX 1558 - HZ0325
COLUMBUS, OH 43272-4195

--------------------------------------------------------------------------------

THIS COMMERCIAL SECURITY AGREEMENT dated 4-2-01 , is made and executed among
SUPREME ELECTRONICS CORP.(“Grantor”); HICKOK INCORPORATED ("Borrower") and THE
HUNTINGTON NATIONAL BANK (“Lender”).

GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender
a security Interest in the Collateral to secure the Indebtedness and agrees that
Lender shall have the rights stated in this Agreement with respect to the
Collateral, in addition to all other rights which Lender may have by law.

COLLATERAL DESCRIPTION. The word “Collateral” as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:

All Inventory, Chattel Paper, Accounts, Equipment and General Intangibles

In addition, the word “Collateral” also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:

> (A) All accessions, attachments, accessories, tools, parts, supplies,
> replacements and additions to any of the collateral described herein, whether
> added now or later.
> 
> (B) All products and produce of any of the property described in this
> Collateral section.
> 
> (C) All accounts, general intangibles, instruments, rents, monies, payments,
> and all other rights, arising out of a sale, lease, or other disposition of
> any of the property described in this Collateral section.
> 
> (D) All proceeds (including insurance proceeds) from the sale, destruction,
> loss, or other disposition of any of the property described in this Collateral
> section, and sums due from a third party who has damaged or destroyed the
> Collateral or from that party’s insurer, whether due to judgment, settlement
> or other process.
> 
> (E) All records and data relating to any of the property described in this
> Collateral section, whether in the form of a writing, photograph, microfilm,
> microfiche, or electronic media, together with all of Grantor’s right, title;
> and interest in and to all computer software required to utilize, create,
> maintain, and process any such records or data on electronic media.

Despite any other provision of this Agreement, Lender is not granted, and will
not have, a nonpurchase money security interest in household goods, to the
extent such a security interest would be prohibited by applicable law. In
addition, if because of the type of any Property, Lender is required to give a
notice of the right to cancel under Truth in Lending for the Indebtedness, then
Lender will not have a security interest in such Collateral unless and until
such a notice is given.

CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Borrower to
Lender, or any one or more of them, as well as all claims by Lender against
Borrower or any one or more of them, whether now existing or hereafter arising,
whether related or unrelated to the purpose of the Note, whether voluntary or
otherwise, whether due or not due, direct or indirect, absolute or contingent,
liquidated or unliquidated and whether Borrower may be liable individually or
jointly with others, whether obligated as guarantor, surety, accommodation party
or otherwise, and whether recovery upon such amounts may be or hereafter may
become barred by any statute of limitations, and whether the obligation to repay
such amounts may be or hereafter may become otherwise unenforceable.

BORROWER’S WAIVERS AND RESPONSIBILITIES. Except as otherwise required under this
Agreement or by applicable law, (A) Borrower agrees that Lender need not tell
Borrower about any action or inaction Lender takes in connection with this
Agreement; (B) Borrower assumes the responsibility for being and keeping
informed about the Collateral; and (C) Borrower waives any defenses that may
arise because of any action or inaction of Lender, including without limitation
any failure of Lender to realize upon the Collateral or any delay by Lender in
realizing upon the Collateral; and Borrower agrees to remain liable under the
Note no matter what action Lender takes or fails to take under this Agreement.

GRANTOR’S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (A) this
Agreement is executed at Borrower’s request and not at the request of Lender;
(B) Grantor has the full right, power and authority to enter into this Agreement
and to pledge the Collateral to Lender; (C) Grantor has established adequate
means of obtaining from Borrower on a continuing basis information about
Borrower’s financial condition; and (D) Lender has made no representation to
Grantor about Borrower or Borrower’s creditworthiness.

GRANTOR’S WAIVERS. Grantor waives all requirements of presentment, protest,
demand, and notice of dishonor or non-payment to Borrower or Grantor, or any
other party to the Indebtedness or the Collateral. Lender may do any of the
following with respect to any obligation of any Borrower, without first
obtaining the consent of Grantor: (A) grant any extension of time for any
payment, (B) grant any renewal, (C) permit any modification of payment terms or
other terms, or (D) exchange or release any Collateral or other security. No
such act or failure to act shall affect Lender’s rights against Grantor or the
Collateral.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.

GRANTOR’S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL . With
respect to the Collateral, Grantor represents and promises to Lender that:

> Perfection of Security Interest. Grantor agrees to execute financing
> statements and to take whatever other actions are requested by Lender to
> perfect and continue. Lender’s security interest in the Collateral. Upon
> request of Lender, Grantor will deliver to Lender any and all of the documents
> evidencing or constituting the Collateral, and Grantor will note Lender’s
> interest upon any and all chattel paper if not delivered to Lender for
> possession by Lender. This is a continuing Security Agreement and will
> continue in effect even though all or any part of the Indebtedness is pald in
> full and even though for a period of time Grantor may not be indebted to
> Lender.
> 
> Notices to Lender. Grantor will promptly notify Lender in writing at Lender’s
> address shown above (or such other addresses as Lender may designate from time
> to time) prior to any (1) change in Grantor’s name; (2) change in Grantor’s
> assumed business name(s); (3) change in the management of the corporation
> Grantor; (4) change in the authorized signer(s); (5) change in Grantor’s
> principal office address; (6) conversion of Grantor to a new or different type
> of business entity; or (7) change in any other aspect of Grantor that directly
> or indirectly relates to any agreements between Grantor and Lender. No change
> in Grantor’s name will take effect until after Lender has been notified.
> 
> No Violation. The execution and delivery of this Agreement will not violate
> any law or agreement governing Grantor or to which Grantor is a party, and its
> certificate or articles of incorporation and bylaws or code of regulations do
> not prohibit any term or condition of this Agreement.
> 
> Enforceability of Collateral. To the extent the Collateral consists of
> accounts, chattel paper, or general intangibles, as defined by the Uniform
> Commercial Code, the Collateral is enforceable in accordance with its terms,
> is genuine, and fully complies with all applicable laws and regulations
> concerning form, content and manner of preparation and execution, and all
> persons appearing to be obligated on the Collateral have authority and
> capacity to contract and are in fact obligated as they appear to be on the
> Collateral. At the time any Account becomes subject to a security interest in
> favor of Lender, the Account shall be a good and valid account representing an
> undisputed, bona fide indebtedness incurred by the account debtor, for
> merchandise held subject to delivery instructions or previously shipped or
> delivered pursuant to a contract of sale, or for services previously performed
> by Grantor with or for the account debtor. So long as this Agreement remains
> in effect, Grantor shall not, without Lender's prior written consent,
> compromise, settle, adjust, or extend payment under or with regard to any such
> accounts. There shall be no setoffs or counterclaims against any of the
> Collateral, and no agreement shall have been 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(a)(2) Page 2


COMMERCLAL SECURLTY AGREEMENT
(CONTINUED)

--------------------------------------------------------------------------------

> made under which any deductions or discounts may be claimed concerning the
> Collateral except those disclosed to Lender in writing.
> 
> Location of the Collateral. Except in the ordinary course of Grantor's
> business, Grantor agrees to keep the Collateral (or to the extent the
> Collateral consists of intangible property such as accounts or general
> intangibles, the records concerning the Collateral) at Grantor's address shown
> above or at such locations as are acceptable to Lender. Upon Lender's request,
> Grantor will deliver to Lender in form satisfactory to Lender a schedule of
> real properties and Collateral locations relating to Grantor's operations,
> including without limitation thefollowing: (1) all real property Grantor owns
> or is purchasing; (2) all real property Grantor is renting or leasing; (3) all
> storage facilities Grantor owns, rents, leases, or uses; and (4) all other
> properties where Collateral is or may be located.
> 
> Removal of the Collateral. Except in the ordinary course of Grantor's
> business, including the sales on inventory, Grantor shall not remove the
> Collateral from its existing location without Lender's prior written consent.
> To the extent that the Collateral consists of vehicles, or other titled
> property, Grantor shall not take or permit any action which would require
> application for certificates of title for the vehicles outside the State of
> Mississippi, without Lender's prior written consent. Grantor shall, whenever
> requested, advise Lender of the exact location of the Collateral.
> 
> Transactions Involving Collateral. Except for inventory sold or accounts
> collected in the ordinary course of Grantor's business, or as otherwise
> provided for in this agreement, Grantor shall not sell, offer to sell, or
> otherwise transfer or dispose of the Collateral. While Grantor is not in
> default under this Agreement, Grantor may sell inventory, but only in the
> ordinary course of its business and only to buyers who qualify as a buyer in
> the ordinary course of business. A sale in the ordinary course of Grantor's
> business does not include a transfer in partial or total satisfaction of a
> debt or any bulk sale. Grantor shall not pledge, mortgage, encumber or
> otherwise permit the Collateral to be subject to any lien, security interest,
> encumbrance, or charge, other than the security interest provided for on this
> Agreement, without the prior written consent of Lender. This includes security
> interests even if junior in right to the security interests granted under this
> Agreement. Unless waived by Lender, all proceeds from any disposition of the
> Collateral (for whatever reason) shall be held in trust for Lender and shall
> not be commingled with any other funds; provided however, this requirement
> shall not constitute consent by Lender to any sale or other disposition. Upon.
> receipt, Grantor shall immediately deliver any such proceeds to Lender.
> 
> Title. Grantor represents and warrants to Lender that Grantor holds good and
> marketable title to the Collateral, free and clear of all liens and
> encumbrances except for the lien of this Agreement. No financing statement
> covering any of the Collateral is on file in any public office other than
> those which reflect the security interest created by this Agreement or to
> which Lender has specifically consented. Grantor shall defend Lender’s rights
> in the Collateral against the claims and demands of all other persons.
> 
> Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause
> others to keep and maintain, the Collateral in good order, repair and
> condition at all times while this Agreement remains in effect. Grantor further
> agrees to pay when due all claims for work done on, or services rendered or
> material furnished in connection with the Collateral so that no lien or
> encumbrance may ever attach to or be filed against the Collateral.
> 
> lnspection of Collateral. Lender and Lender’s designated representatives and
> agents shall have the right at all reasonable times to examine and inspect the
> Collateral wherever located.
> 
> Taxes, Assessments and Liens. Grantor will pay when due all taxes, assessments
> and liens upon the Collateral, its use or operation, upon this Agreement, upon
> any promissory note or notes evidencing the Indebtedness, or upon any of the
> other Related Documents. Grantor may withhold any such payment or may elect to
> contest any lien if Grantor is in good faith conducting an appropriate
> proceeding to contest the obligation to pay and so long as Lender’s interest
> in the Collateral is not jeopardized in Lender’s sole opinion. If the
> Collateral is subjected to a lien which is not discharged within fifteen (15)
> days, Grantor shall deposit with Lender cash, a sufficient corporate surety
> bond or other security satisfactory to Lender in an amount adequate to provide
> for the discharge of the lien plus any interest, costs, attorneys’ fees or
> other charges that could accrue as a result of foreclosure or sale of the
> Collateral. In any contest Grantor shall defend itself and Lender and shall
> satisfy any final adverse judgment before enforcement against the Collateral.
> Grantor shall name Lender as an additional obligee under any surety bond
> furnished in the contest proceedings.. Grantor further agrees to furnish
> Lender with evidence that such taxes, assessments, and governmental and other
> charges have been paid in full and in a timely manner. Grantor may withhold
> any such payment or may elect to contest any lien if Grantor is in good faith
> conducting an appropriate proceeding to contest the obligation to pay and so
> long as Lender’s interest in the Collateral is not jeopardized.
> 
> Compliance with Governmental Requirements. Grantor shall comply promptly with
> all laws, ordinances, rules and regulations of all governmental authorities,
> now or hereafter in effect, applicable to the ownership, production,
> disposition, or use of the Collateral. Grantor may contest in good faith any
> such law, ordinance or regulation and withhold compliance during any
> proceeding, including appropriate appeals, so long as Lender’s interest in the
> Collateral, in Lender’s opinion, is not jeopardized.
> 
> Hazardous Substances. Grantor represents and warrants that the Collateral
> never has been, and never will be so long as this Agreement remains a lien on
> the Collateral, used in violation of any Environmental Laws or for the
> generation, manufacture, storage, transportation, treatment, disposal, release
> or threatened release of any Hazardous Substance. The representations and
> warranties contained herein are based on Grantor’s due diligence in
> investigating the Collateral for Hazardous Substances. Grantor hereby (1)
> releases and waives any future claims against Lender for indemnity or
> contribution in the event Grantor becomes liable for cleanup or other costs
> under any Environmental Laws, and (2) agrees to indemnify and hold harmless
> Lender against any and all claims and losses resulting from a breach of this
> provision of this Agreement. This obligation to indemnify shall survive the
> payment of the Indebtedness and the satisfaction of this Agreement.
> 
> Maintenance of Casualty Insurance. Grantor shall procure and maintain all
> risks insurance, including without limitation fire, theft and liability
> coverage together with such other insurance as Lender may require with respect
> to the Collateral, in form, amounts, coverages and basis reasonably acceptable
> to Lender and issued by a company or companies reasonably acceptable to
> Lender. Grantor, upon request of Lender, will deliver to Lender from time to
> time the policies or certificates of insurance in form satisfactory to Lender,
> including stipulations that coverages will not be cancelled or diminished
> without at least twenty (20) days’ prior written notice to Lender and not
> including any disclaimer of the insurer’s liability for failure to give such a
> notice. Each insurance policy also shall include an endorsement providing that
> coverage in favor of Lender will not be impaired in any way by any act,
> omission or default of Grantor or any other person. In connection with all
> policies covering assets in which Lender holds or is offered a security
> interest, Grantor will provide Lender with such loss payable or other
> endorsements as Lender may require. If Grantor at any time fails to obtain or
> maintain any insurance as required under this Agreement, Lender may (but shall
> not be obligated to) obtain such insurance as Lender deems appropriate,
> including if Lender so chooses “single interest insurance,” which will cover
> only Lender’s interest in the Collateral.
> 
> Application of Insurance Proceeds. Grantor shall promptly notify Lender of any
> loss or damage to the Collateral. Lender may make proof of loss if Grantor
> fails to do so within fifteen (15) days of the casualty. All proceeds of any
> insurance on the Collateral, including accrued proceeds thereon, shall be held
> by Lender as part of the Collateral. If Lender consents to repair or
> replacement of the damaged or destroyed Collateral, Lender shall, upon
> satisfactory proof of expenditure, pay or reimburse Grantor from the proceeds
> for the reasonable cost of repair or restoration. If Lender does not consent
> to repair or replacement of the Collateral, Lender shall retain a sufficient
> amount of the proceeds to pay all of the Indebtedness, and shall pay the
> balance to Grantor. Any proceeds which have not been disbursed within six (6)
> months after their receipt and which Grantor has not committed to the repair
> or restoration of the Collateral shall be used to prepay the Indebtedness.
> 
> Insurance Reserves. Lender may require Grantor to maintain with Lender
> reserves for payment of insurance premiums, which reserves shall be created by
> monthly payments from Grantor of a sum estimated by Lender to be sufficient to
> produce, at least fifteen (15) days before the premium due date, amounts at
> least equal to the insurance premiums to be paid, If fifteen (15) days before
> payment is due, the reserve funds are insufficient, Grantor shall upon demand
> pay any deficiency to Lender. The reserve funds shall be held by Lender as a
> general deposit and shall constitute a non-interest-bearing account which
> Lender may satisfy by payment of the insurance premiums required to be paid by
> Grantor as they become due. Lender does not hold the reserve funds in trust
> for Grantor, and Lender is not the agent of Grantor for payment of the
> insurance premiums required to be paid by Grantor. The responsibility for the
> payment of premiums shall remain Grantor’s sole responsibility.
> 
> Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender
> reports on each existing policy of insurance showing such information as
> Lender may reasonably request including the following: (1) the name of the
> insurer; (2) the risks insured; (3) the amount of the policy; (4) the property
> insured; (5) the then current value on the basis of which insurance has been
> obtained and the manner of determining that value; and (6) the expiration date
> of the policy. In addition, Grantor shall upon request by .Lender (however not
> more often than annually) have an independent appraiser satisfactory to Lender
> determine, as applicable, the cash value or replacement cost of the
> Collateral.

GRANTOR’S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until default and except
as otherwise provided below with respect to accounts, Grantor may have
possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement or the Related Documents, provided that Grantor’s right to possession
and beneficial use shall not app!y to any Collateral where possession of the
Collateral by Lender is required by law to perfect Lender’s security interest in
such Collateral. Until otherwise notified by Lender, Grantor may collect any of
the Collateral consisting of accounts. At any time and even though no Event of
Default exists, Lender may exercise its rights to collect the accounts and to
notify account debtors to make payments directly to Lender for 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(a)(2) Page 3


COMMERCLAL SECURLTY AGREEMENT
(CONTINUED)

--------------------------------------------------------------------------------

application to the Indebtedness. If Lender at any time has possession of any
Collateral, whether before or after an Event of Default, Lender shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral if Lender takes such action for that purpose as Grantor shall request
or as Lender, in Lender’s sole discretion, shall deem appropriate under the
circumstances, but failure to honor any request by Grantor shall not of itself
be deemed to be a failure to exercise reasonable care. Lender shall not be
required to take any steps necessary topreserve any rights in the Collateral
against prior parties, nor to protect, preserve or maintain any security
interest .given to secure the indebtedness.


LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender’s option, will (A) be payable on demand; (B)
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1,) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due end payable at the Note’s
maturity. The Agreement also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

> Payment Default. Borrower fails to make any payment when due under the
> Indebtedness.
> 
> Other Defaults. Borrower or Grantor fails to comply with or to perform any
> other term, obligation, covenant or condition contained in this Agreement or
> in any of the Related Documents or to comply with or to perform any term,
> obligation, covenant or condition contained in any other agreement between
> Lender and Grantor.
> 
> False Statements. Any warranty, representation or statement made or furnished
> to Lender by Borrower or Grantor or on Borrower's or Grantor’s behalf under
> this Agreement, the Note, or the Related Documents is false or misleading in
> any material respect, either now or at the time made or furnished becomes
> false or misleading at any time thereafter.
> 
> Defective Collateralization. This Agreement or any of the Related Documents
> ceases to be in full force and effect (including failure of any collateral
> document to create a valid and perfected security interest or lien) at any
> time and for any reason.
> 
> Insolvency. The dissolution or termination of Borrower's or Grantor’s
> existence as a going business, the insolvency of Borrower or Grantor, the
> appointment of a receiver for any part of Borrower's or Grantor’s property,
> any assignment for the benefit of creditors, any type of creditor workout, or
> the commencement of any proceeding under any bankruptcy or insolvency laws by
> or against Borrower or Grantor.
> 
> Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
> proceedings, whether by judicial proceeding, self-help, repossession or any
> other method, by any creditor of Borrower or Grantor or by any governmental
> agency against any collateral securing the Indebtedness. This includes a
> garnishment of any of Borrower's or Grantor’s accounts, including deposit
> accounts, with Lender. However, this Event of Default shall not apply if there
> is a good faith dispute by Borrower or Grantor as to the validity or
> reasonableness of the claim which is the basis of the creditor or forfeiture
> proceeding and if Borrower or Grantor gives Lender written notice of the
> creditor or forfeiture proceeding and deposits with Lender monies or a surety
> bond for the creditor or forfeiture proceeding, in an amount determined by
> Lender, in its sole discretion, as being an adequate reserve or bond for the
> dispute.
> 
> Events Affecting Guarantor. Any of the preceding events occurs with respect to
> Guarantor of any of the lndebtedness dies or becomes incompetent or revokes or
> disputes the validity of, or liability under, any Guaranty of the
> Indebtedness.
> 
> Adverse Change. A material adverse change occurs in Borrower's or Grantor’s
> financial condition, or Lender believes the prospect of payment or performance
> of the lndebteidness is impaired.
> 
> Insecurity. Lender in good faith-believes itself insecure.

RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Mississippi Uniform Commercial Code. In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:

> Accelerate indebtedness. Lender may declare the entire Indebtedness, including
> any prepayment penalty which Borrower would be required to pay, immediately
> due and payable, without notice of any kind to Borrower or Grantor.
> 
> Assemble Collateral. Lender may require Grantor to deliver to Lender all or
> any portion of the Collateral and any and all certificates of title and other
> documents relating to the Collateral. Lender may require Grantor to assemble
> the Collateral and make it available to Lender at a place to be designated by
> Lender. Lender also shall have full power to enter upon the property of
> Grantor to take possession of and remove the Collateral. If the Collateral
> contains other goods not covered by this Agreement at the time of
> repossession, Grantor agrees Lender may take such other goods, provided that
> Lender makes reasonable efforts to return them to Grantor after repossession.
> 
> Sell the Collateral. Lender shall have full power to sell, lease, transfer, or
> otherwise deal with the Collateral or proceeds thereof in Lender’s own name or
> that of Grantor. Lender may sell the Collateral at public auction or private
> sale. Unless the Collateral threatens to decline speedily in value or is of a
> type customarily sold on a recognized market, Lender will give Grantor
> reasonable notice of the time after which any private sale or any other
> intended disposition of the Collateral is to be made. The requirements of
> reasonable notice shall be met if such notice is given at least fifteen (15)
> days before the time of the sale or disposition. All expenses relating to the
> disposition of the Collateral, including without limitation the expenses of
> retaking, holding, insuring, preparing. for sale and selling the Collateral,
> shall become a part of the Indebtedness secured by this Agreement and shall be
> payable on demand, with interest at the Note rate from date of expenditure
> until repaid.
> 
> Appoint Receiver. Lender shall have the right to have a receiver appointed to
> take possession of all or any part of the Collateral, with the power to
> protect and preserve the Collateral, to operate the Collateral preceding
> foreclosure or sale, and to collect the Rents from the Collateral and apply
> the proceeds, over and above the cost of the receivership, against the
> Indebtedness. The receiver may serve without bond if permitted by law.
> Lender’s right to the appointment of a receiver shall exist whether or not the
> apparent value of the Collateral exceeds the Indebtedness by a substantial
> amount. Employment by Lender shall not disqualify a person from serving as a
> receiver.
> 
> Collect Revenues, Apply Accounts. Lender, either itself or through a receiver,
> may collect the payments, rents, income, and revenues from the Collateral.
> Lender may at any time in Lender’s discretion transfer any Collateral into
> Lender’s own name or that of Lender’s nominee and receive the payments, rents,
> income, and revenues therefrom and hold the same as security for the
> Indebtedness or apply it to payment of the Indebtedness in such order of
> preference as Lender may determine. Insofar as the Collateral consists of
> accounts, general intangibles, insurance policies, instruments, chattel paper,
> chases in action, or similar property, Lender may demand, collect, receipt
> for, settle, compromise, adjust, sue for, foreclose, or realize on the
> Collateral as Lender may determine, whether or not Indebtedness or Collateral
> is then due, For these purposes, Lender may, on behalf of and in the name of
> Grantor, receive, open and dispose of mail addressed to Grantor; change any
> address to which mail and payments are to be sent; and endorse notes, checks,
> drafts, money orders, documents of title, instruments and items pertaining to
> payment, shipment, or storage of any Collateral. To facilitate collection,
> Lender may notify account debtors and obligors on any Collateral to make
> payments directly to Lender.
> 
> Obtain Deficiency. If Lender chooses to sell any or all of the Collateral,
> Lender may obtain a judgment against Borrower for any deficiency remaining on
> the Indebtedness due to Lender after application of all amounts received from
> the exercise of the rights provided in this Agreement. Borrower shall be
> liable for a deficiency even if the transaction described in this subsection
> is a sale of accounts or chattel paper.
> 
> Other Rights and Remedies. Lender shall have all the rights and remedies of a
> secured creditor under the provisions of the Uniform Commercial Code, as may
> be amended from time to time. In addition, Lender shall have and may exercise
> any or all other rights and remedies it may have available at law, in equity,
> or otherwise.
> 
> Election of Remedies. Except as may be prohibited by applicable law, all of
> Lender’s rights and remedies, whether evidenced by this Agreement, the Related
> Documents, or by any other writing, shall be cumulative and may be exercised
> singularly or concurrently. Election by Lender to pursue any remedy shall not
> exclude pursuit of any other remedy, and an election to make expenditures or
> to take action to perform an obligation of Grantor under this Agreement, after
> Grantor’s failure to perform, shall not affect Lender’s right to declare a
> default and exercise its remedies.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

> Amendments. This Agreement, together with any Related Documents, constitutes
> the entire understanding and agreement of the parties as to the matters set
> forth in this Agreement. No alteration off or amendment to this Agreement
> shall be effective unless given in writing

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(a)(2) Page 4


COMMERCLAL SECURLTY AGREEMENT
(CONTINUED)

--------------------------------------------------------------------------------

> and signed by the party or parties sought to be charged or bound by the
> alteratiom of amendment.
> 
> Attorneys’ Fees; Expenses. Grantor agrees to pay upon demand all of Lender’s
> costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
> expenses, incurred in connection with the enforcement of this Agreement.
> Lender may hire or pay someone else to help enforce this Agreement, and
> Grantor shall pay the costs and expenses of such enforcement. Costs and
> expenses include Lender’s attorneys’ fees and legal expenses whether or not
> there is a lawsuit, including attorneys’ fees and legal expenses for
> bankruptcy proceedings (including efforts to modify or vacate any automatic
> stay or injunction), appeals, and any anticipated post-judgment collection
> services. Grantor also shall pay all court costs and such additional fees as
> may be directed by the court.
> 
> Caption Headings. Caption headings in this Agreement are for convenience
> purposes only and are not to be used to interpret or define the provisions of
> this Agreement.
> 
> Governing Law. This Agreement will be governed by, construed and enforced in
> accordance with federal law and the laws of the State of Ohio, except and only
> to the extent of procedural matters related to the perfection and enforcement
> of Lender’s rights and remedies against the Collateral, which matters shall be
> governed by the laws of the State of Mississippi.  However, in the event that
> the enforceability or validity of any provision of this Agreement is
> challenged or questioned, such provision shall be governed by whichever
> applicable state or federal law would uphold or would enforce such challenged
> or questioned provision. The loan transaction which is evidenced by the Note
> and this Agreement has been applied for, considered, approved and made, and
> till necessary loan documents have been accepted by Lender in the State of
> Ohio.
> 
> Joint and Several Liability. All obligations of Borrower and Grantor under
> this Agreement shall be joint and several, and all references to Grantor shall
> mean each and every Grantor, and all references to Borrower shall mean each
> and every Borrower. This means that each Borrower and Grantor signing below is
> responsible for all obligations in this Agreement. Where any one or more of
> the parties is a corporation, partnership, limited liability company or
> similar entity, it is not necessary for Lender to inquire into the powers of
> any of the officers, directors, partners, members, or other agents acting or
> purporting to act on the entity’s behalf, and any obligations made or created
> in reliance upon the professed exercise of such powers shall be guaranteed
> under this Agreement.
> 
> No Waiver by Lender. Lender shall not be deemed to have waived any rights
> under this Agreement unless such waiver is given in writing and signed by
> Lender. No delay or omission on the part of Lender in exercising any right
> shall operate as a waiver of such right or any other right. A waiver by Lender
> of a provision of this Agreement shall not prejudice or constitute a waiver of
> Lender’s right otherwise to demand strict compliance with that provision or
> any other provision of this Agreement. No prior waiver by Lender, nor any
> course of dealing between Lender and Grantor, shall constitute a waiver of any
> of Lender’s rights or of any of Grantor’s obligations as to any future
> transactions. Whenever the consent of Lender is required under this Agreement,
> the granting of such consent by Lender in any instance shall not constitute
> continuing consent to subsequent instances where such consent is required and
> in all cases such consent may be granted or withheld in the sole discretion of
> Lender.
> 
> Notices. Any notice required to be given under this Agreement shall be given
> in writing, and shall be effective when actually delivered, when actually
> received by telefacsimile (unless otherwise required by law), when deposited
> with a nationally recognized overnight courier, or, if mailed, when deposited
> in the United States mail, as first class, certified or registered mail
> postage prepaid, directed to the addresses shown near the beginning of this
> Agreement. Any party may change its address for notices under this Agreement
> by giving formal written notice to the other parties, specifying that the
> purpose of the notice is to change the party’s address. For notice purposes,
> Grantor agrees to keep Lender informed at all times of Grantor’s current
> address. Unless otherwise provided or required by law, If there is more than
> one Grantor, any notice given by Lender to any Grantor Is deemed to be notice
> given to all Grantors.
> 
> Power of Attorney. Grantor hereby appoints Lender as Grantor’s irrevocable
> attorney-in-fact for the purpose of executing any documents necessary to
> perfect or to continue the security interest granted in this Agreement .
> Lender may at any time, and without further authorization from Grantor, file a
> carbon, photographic or other reproduction of any financing statement or of
> this Agreement for use as a financing statement. Grantor will reimburse Lender
> for all expenses for the perfection and the continuation of the perfection of
> Lender’s security interest in the Collateral.
> 
> Severability. If a court of competent jurisdiction finds any provision of this
> Agreement to be illegal, invalid, or unenforceable as to any circumstance,
> that finding shall not make the offending provision illegal, invalid, or
> unenforceable as to any other circumstance. If feasible, the offending
> provision shall be considered modified so that it becomes legal, valid and
> enforceable. If the offending provision cannot be so modified, it shall be
> considered deleted from this Agreement. Unless otherwise required by law, the
> illegality, invalidity, or unenforceability of any provision of this Agreement
> shall not affect the legality, validity or enforceability of any other
> provision of this Agreement.
> 
> Successors and Assigns. Subject to any limitations stated in this Agreement on
> transfer of Grantor’s interest, this Agreement shall be binding upon and inure
> to the benefit of the parties, their successors and assigns. If ownership of
> the Collateral becomes vested in a person other than Grantor, Lender, without
> notice to Grantor, may deal with Grantor’s successors with reference to this
> Agreement and the Indebtedness by way of forbearance or extension without
> releasing Grantor from the obligations of this Agreement or liability under
> the Indebtedness.
> 
> Survival of Representations and Warranties. All representations, warranties,
> and agreements made by Grantor in this Agreement shall survive the execution
> and delivery of this Agreement,shall be continuing in nature, and shall remain
> in full force and effect until such time as Borrower’s Indebtedness shall be
> paid in full.
> 
> Time is of the Essence. Time is of the essence in the performance of this
> Agreement.

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code:

> Account. The word “Account” means a trade account, account receivable, other
> receivable, or other right to payment for goods sold or services rendered
> owing to Grantor (or to a third party grantor acceptable to Lender).
> 
> Agreement. The word “Agreement” means this Commercial Security Agreement; as
> this Commercial Security Agreement may be amended or modified from time to
> time, together with all exhibits and schedules attached to this Commercial
> Security Agreement from time to time.
> 
> Borrower. The word “Borrower” means HICKOK INCORPORATED, and all other persons
> and entities signing the Note in whatever capacity.
> 
> Collateral. The word “Collateral” means all of Grantor’s right, title and
> interest in and to all the Collateral as described in the Collateral
> Description section of this Agreement.
> 
> Default. The word “Default” means the Default set forth in this Agreement in
> the section titled “Default”.
> 
> Environmental Laws. The words “Environmental Laws” mean any and all state,
> federal and local statutes, regulations and ordinances relating to the
> protection of human health or the environment, including without limitation
> the Comprehensive Environmental Response, Compensation, and Liability Act of
> 1980, as amended, 42 U.S.C. Section 9601; et seq. (“CERCLA”), the Superfund
> Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the
> Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the
> Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or
> other applicable state or federal laws, rules, or regulations adopted pursuant
> thereto.
> 
> Event of Default. The words “Event of Default” mean any of the events of
> default set forth in this Agreement in the default section of this Agreement.
> 
> Grantor. The word “Grantor” means SUPREME ELECTRONICS CORP.
> 
> Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation
> party of any or all of the Indebtedness.
> 
> Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender,
> including without limitation a guaranty of all or part of the Note
> 
> Hazardous Substances. The words “Hazardous Substances” mean materials that,
> because of their quantity, concentration or physical, chemical or infectious
> characteristics, may cause or pose a present or potential hazard to human
> health or the environment when improperly used, treated, stored, disposed of,
> generated, manufactured, transported or otherwise handled. The words
> “Hazardous Substances” are used in their very broadest sense and include
> without limitation any and all hazardous or toxic substances, materials or
> waste as defined by or listed under the Environmental Laws. The term
> “Hazardous Substances” also includes, without limitation, petroleum and
> petroleum by-products or any fraction thereof and asbestos.
> 
> Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
> Note or Related Documents, including all principal and interest together with
> all other indebtedness and costs and expenses for which Borrower is
> responsible under this Agreement or under any of the Related Documents.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(a)(2) Page 5


COMMERCLAL SECURLTY AGREEMENT
(CONTINUED)

--------------------------------------------------------------------------------

> Lender. The word “Lender” means THE HUNTINGTON NATIONAL BANK; its successors
> and assigns.
> 
> Note. The word “Note” means the Note executed by Grantor in the principal
> amount of $5,000,000.00 dated 2-28-97 together with all renewals of,
> extensions of, modifications of, refinancings of, consolidations of, and
> substitutions for the note or credit agreement.
> 
> Related Documents. The words “Related Documents” mean all promissory notes,
> credit agreements, loan agreements, environmental agreements, guaranties,
> security agreements, mortgages, deeds of trust, security deeds, collateral
> mortgages, and all other instruments, agreements and documents, whether now or
> hereafter existing, executed in connection with the Indebtedness.

BORROWER AND GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED
4-2-01

GRANTOR:



SUPREME ELECTRONICS CORP.

By: /s/ Robert L. Bauman
ROBERT L. BAUMAN,
CHAIRMAN of SUPREME ELECTRONICS CORP.

BORROWER:



HICKOK INCORPORATED

By: /s/ Robert L. Bauman
ROBERT L. BAUMAN,
President of HICKOK INCORPORATED

--------------------------------------------------------------------------------